Citation Nr: 1242823	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for prostate cancer, status post radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which decreased the evaluation assigned to the Veteran's service-connected prostate cancer, status post radiation, from 100 percent to 10 percent, effective February 1, 2007.  The Board notes that this evaluation was then increased to 20 percent, effective February 1, 2007, in an April 2007 Statement of the Case (SOC).  

In December 2008, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims folder.

In May 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  The Board finds that the AMC complied with the Board's remand request, specifically the provision of a June 2010 VA medical examination to determine the then current severity of the Veteran's service-connected prostate cancer, status post radiation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a veteran is entitled to compliance with a remand directive, and the Board itself commits error, as a matter of law, in failing to ensure this compliance); but see also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is alternatively acceptable to have "substantial", even if not "complete" or "total", compliance with a remand directive).  

In a June 2011 Supplemental Statement of the Case (SSOC), the AMC increased the disability rating assigned for the service-connected prostate cancer to 30 percent, effective February 1, 2007.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected prostate cancer, status post radiation, warrants a higher evaluation.  

The evidence suggests that the Veteran has outstanding records with the United States Social Security Administration (SSA).  In a June 2008 VA treatment record, the Veteran indicated that he had received a decision from SSA regarding an application for Social Security Disability benefits, but did not report the disability or disabilities upon which he based his application.  The record does not show that VA contacted SSA to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the Veteran did not state the basis of his claim for Social Security benefits, there is a reasonable possibility that SSA records would aid the Veteran in substantiating the VA claim for an increased evaluation for prostate cancer, status post radiation.  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any treatment records in its possession.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) (2012). 

As noted in the Introduction, VA last provided the Veteran with a VA medical examination in June 2010 to determine the then current severity of his service-connected prostate cancer.  In a November 2012 Post-Remand Brief, the Veteran's representative noted that the most recent VA medical examination occurred approximately two-and-a-half years ago and, therefore, was inadequate in measuring the current severity of the Veteran's service-connected disability.  Moreover, the Veteran's representative indicated that the severity of the Veteran's prostate cancer was worse than currently rated.  The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to evaluate adequately the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran is entitled to an additional VA examination to address the current severity of his service-connected prostate cancer, status post radiation.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's prostate cancer, status post radiation.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, the AMC/RO should procure any VA treatment records dated since June 14, 2011, the date of the last VA treatment record included in the claims file.  

2.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of any records pertaining to the Veteran regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

3.  The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his prostate cancer, status post radiation.  The claims folder must be made available to the VA examiner and pertinent documents therein should be reviewed by the examiner.  The VA examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should also note the Veteran's complaints regarding symptoms associated with this disability. 

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and the representative should be furnished a SSOC and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


